Citation Nr: 9916790	
Decision Date: 06/17/99    Archive Date: 06/21/99

DOCKET NO.  92-24 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio



THE ISSUES

1.  Entitlement to service connection for claimed arthritis 
of the fingers.  

2.  Entitlement to service connection for a left knee 
disorder.  

3.  Entitlement to service connection for a right knee 
disorder.  

4.  Entitlement to service connection for a low back 
disorder.  



REPRESENTATION

Appellant represented by:	AMVETS




ATTORNEY FOR THE BOARD

J. R. Moore



INTRODUCTION

The veteran had active military service from January 1978 to 
September 1989.  

The issue of entitlement to a schedular rating over 30 
percent for bronchial asthma comes to the Board on appeal 
from a September 1991 rating action in which the RO granted 
the veteran's claim of service connection for bronchial 
asthma and assigned a noncompensable evaluation for the 
condition.  In a rating action issued in March 1995, the RO 
increased the schedular rating assigned for the veteran's 
disability from noncompensable to 10 percent disabling.  The 
schedular rating assigned for the veteran's bronchial asthma 
was increased by the RO yet again (to 30 percent disabling) 
in a rating action issued in June 1997.  As this matter has 
not been developed for appellate review, it referred back to 
the RO for appropriate action.  

The veteran's claims of service connection for arthritis of 
the fingers, a left knee disorder, a right knee disorder and 
a low back disorder originally came to the Board on appeal of 
a September 1991 rating action of the RO.  

The Board notes these matters were remanded in November 1994, 
February 1996 and in December 1997.  



FINDINGS OF FACT

1.  All relevant evidence for an equitable disposition of the 
veteran's appeal has been obtained.  

2.  The veteran currently is not shown to suffer from 
disability manifested by arthritis of the fingers due to 
disease or injury in service.  

3.  The veteran's currently demonstrated chronic lumbosacral 
strain and bilateral knee strain/sprain are likely due to 
injury sustained in service.  



CONCLUSIONS OF LAW

1.  The veteran is not shown to have disability manifested by 
arthritis of the fingers due to disease or injury which was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
5107(a), 7104 (West 1991 & Supp. 1999).  

2.  The veteran's chronic lumbosacral strain and bilateral 
knee strain/sprain are due to injury which was incurred in 
active service. 38 U.S.C.A. §§ 1110, 5107, 7104 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.303, 3.304 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Entitlement to service connection for arthritis of the 
fingers, 
a left knee disorder and for a right knee disorder.

Statutory law as enacted by the Congress charges a claimant 
for VA benefits with the initial burden of presenting 
evidence of a well-grounded claim.  38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1999).  This threshold requirement is 
critical since the duty to assist a veteran with the 
development of facts does not arise until the veteran has 
presented evidence of a well-grounded claim.  Caluza v. 
Brown, 7 Vet. App. 498, 505 (1995).  The Board finds that the 
veteran has presented well-grounded claims in this case.  

In the case at hand, correspondence received from the veteran 
since service shows ongoing complaints of pain in his knees 
and fingers.  The reports of numerous examinations 
administered since service do not show objective causes for 
the veteran's complaints, however.

The report of a VA examination administered in January 1991 
shows a diagnosis of "chondromalacia" of both knees and 
"early arthritis PIP joints of the fingers."  These 
diagnoses appear to have been based solely on the veteran's 
subjective complaints of pain, however, as reports of X-rays 
studies administered in conjunction with that examination 
show "no significant abnormality of the bone, joints, or 
adjacent soft tissues" of the veteran's knees or fingers.  
Moreover, a diagnosis of "early" arthritis is not the same 
as a diagnosis of arthritis itself--especially when there is 
no objective medical evidence of arthritis of record.

The report of a VA examination administered in February 1995 
is similar in that X-rays were administered but were noted to 
show the veteran's knees and fingers were "within normal 
limits without significant note made of arthritis, loss of 
joint surfaces, subchondral sclerosis or cysts."  The report 
specifically states "no pathologic diagnosis made" 
concerning the veteran's knees and also reports X-rays as 
showing the veteran's hands and fingers were "essentially 
within normal limits."  Minimal degenerative joint disease 
was noted but was referred to by the examining physician as 
"consistent with the normal aging process."  The examiner 
reported "no pathologic diagnosis" concerning the veteran's 
fingers.  

The report of a VA examination administered in April 1996 
shows a diagnosis of "bilateral knee pain" but also states 
the following:

It should be noted that the subjective 
complaints are out of proportion to the 
objective findings.  The arthritis of the 
left shoulder is the only objective 
abnormality with respect to his bilateral 
shoulder and knee evaluations.

Similarly, the April 1996 examination report also contains a 
diagnosis of bilateral hand and left wrist pain" but once 
again notes that "[the veteran's] subjective complaints seem 
out of proportion to the objective findings."  Further, the 
examiner stated "my review of the hand X-rays showed no 
degenerative joint disease or arthritic changes."

The most recent examination of record is the report of a VA 
examination administered in February 1998, ordered pursuant 
to the Board's December 1997 remand.  In the report of this 
examination, the examining physician was asked to answer 
specific questions concerning the veteran's current condition 
and the likelihood that any condition from which he currently 
suffered was due to service.  In the report of this 
examination, the examiner stated the following concerning the 
veteran's claimed arthritis of the fingers:

[The veteran] has been complaining of 
bilateral hand and wrist pain for many 
years.  He is working regularly as a 
computer programmer.  The fact that he 
can work on the computer eight hours a 
day with his hand and wrist complaints 
without significant objective 
abnormalities indicates that this does 
not appear to be a significantly serious 
or severe condition.

It is my opinion that [the veteran's] 
hand disability is service related from 
the standpoint of the history that he 
gave.  The C-File did not corroborate 
that conclusion.

However, the Board notes that X-ray studies of the veteran's 
hands were reported to be within normal limits.  Given that 
these most recent studies do not show the presence of 
arthritis of the fingers of either hand, the Board finds that 
the preponderance of the evidence is against the claim of 
service connection.  

The recently prepared examination report also noted similar 
findings for the veteran's knees:

[The veteran] has chronic subjective pain 
complaints without objective findings.  I 
feel that his conditions are service-
related with respect to that history.  
The C-File, however, does not corroborate 
that conclusion based on the fact that 
there were no medical encounters or 
complaints while in the military with 
respect to those joints.

Given that the veteran's complaints of ongoing knee problems 
since service are confirmed by the evidence of record, the 
Board finds the medical opinion to be probative as to the 
claimed knee disorder.  Hence, based on its review of the 
entire record, the Board concludes that service connection 
for the currently demonstrated bilateral knee strain/sprain 
is warranted.  


Entitlement to service connection for a low back disorder.

As a preliminary matter, the Board finds that the veteran's 
claim of service connection for a low back disorder is 
plausible and capable of substantiation, and thus well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  When a 
veteran submits a well-grounded claim, VA must assist him in 
developing facts pertinent to the claim. 38 U.S.C.A. § 
5107(a).  The Board is satisfied that all available relevant 
evidence has been obtained regarding the claim, and that no 
further assistance to the veteran is required to comply with 
38 U.S.C.A. § 5107(a).

A review of the veteran's service medical records indicates 
he was treated for cervical strain and pain on numerous 
occasions in service.  Service connection for that condition 
was granted by a rating action issued in March 1996.  The 
present issue is service connection for a low back disorder, 
however.  This distinction is important because, contrary to 
the report of the veteran's February 1998 VA examination, 
review of the veteran's service medical records reveals no 
treatment whatsoever for a chronic condition of the low back 
in service.

The veteran's records of post-service medical treatment also 
show no treatment for a low back disorder since discharge.  
The report of a VA examination administered in January 
1991does not mention objective findings concerning the 
veteran's low back, although his upper back and neck were x-
rayed.  The report of a VA examination administered in 
February 1995 states the veteran's back was "within normal 
limits" at that time.  The report of the veteran's April 
1996 VA examination states X-rays were taken of the veteran's 
lumbosacral spine which showed "minimal degenerative changes 
but were basically normal."  The veteran was diagnosed with 
"chronic neck and lower back pain, but the examining 
physician also stated the following:

There were no significant abnormalities 
on [the veteran's] examination and his X-
rays.  His subjective complaints seem out 
of proportion to the objective 
evaluation.

The report of the veteran's February 1998 VA examination 
shows similar findings.  The veteran was reported to have a 
normal gait, be able to touch his toes, have a "near full 
range of lumbosacral motion" and have "no neurologic signs 
of radiculopathy."  X-rays were reported to show "some mild 
degenerative changes but, otherwise, they were normal."  The 
examining physician diagnosed the veteran with "chronic 
cervical and lumbosacral strain" and then reported the 
following:

[The veteran] has prominent complaints 
without much in terms of objective 
findings.  I believe that these 
conditions are service connected in that 
he did complain of neck and back pain in 
service.

Given the veteran's history of ongoing low back problems is 
confirmed by the record, the Board finds that the currently 
demonstrated chronic lumbosacral strain is likely due to 
injury in service.  Hence, service connection is warranted.  



ORDER

Service connection for claimed arthritis of the fingers is 
denied.  

Service connection for bilateral knee strain/sprain and 
chronic lumbosacral strain is granted.  



		
	STEPHEN L WILKINS
	Member, Board of Veterans' Appeals



 

